Citation Nr: 0732627	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-32 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Brandon A. Jonas, Law Clerk



INTRODUCTION

The veteran service on active duty from February 1954 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the benefits sought on 
appeal.

For the reasons outlined below this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDING OF FACT

Vertigo is not shown by competent medical evidence to have a 
nexus or relationship to service.


CONCLUSION OF LAW

Vertigo was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
January 2005 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  After notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.  The claimant was provided 
the opportunity to present pertinent evidence and testimony.  
The failure to provide notice of the type of evidence 
necessary to establish a disability rating for the 
disabilities on appeal is harmless because the preponderance 
of the evidence is against the appellant's claims for service 
connection, and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.

Background

The veteran's service medical and personnel records are not 
available and they may have been destroyed in a 1973 fire at 
the National Personnel Records Center (NPRC).

In February 2005, the veteran had a consultation with 
Alexander Alvarez, M.D.  The veteran reported a history of 
dizziness, however, he denied a recent history of vertigo.  
Dr. Alvarez did not express any opinion as to the etiology of 
vertigo in this report.

Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The veteran's service department medical records are not 
available.  The United States Court of Appeals for Veteran's 
Claims (Court) has indicated that in such cases, the Board 
has a heightened obligation to explain its findings and 
conclusions, and to consider carefully the requirement that 
the benefit of the doubt be resolved in favor of the veteran.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board 
will comply with this heightened obligation in addressing the 
veteran's claims.

In this case, while there are no service medical records, 
there also are no medical records showing that the appellant 
currently suffers from vertigo.  Moreover, even assuming that 
the appellant has vertigo, there is no competent evidence 
linking the disorder to service.  Without competent evidence 
of a current disorder, and without competent evidence of a 
current disorder that is related to service, service 
connection must be denied.  38 U.S.C.A. §§ 1110, 1131; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for vertigo is denied.


REMAND

In January 2006, the veteran submitted a medical statement 
from Dr. Alvarez.  Therein, Dr. Alvarez stated that the 
veteran, "ha[d] hearing loss and tinnitus which [was] 
service related."  There is no evidence, however, that the 
RO considered this evidence, and no supplemental statement of 
the case has ever been issued in this case.  Hence, further 
development is in order.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1304 (2006).

Accordingly, this case is REMANDED for the following action:

1. The RO should contact the veteran and 
request that he identify any healthcare 
professional who has treated him for 
hearing loss and/or tinnitus since 1956.  
Thereafter, the RO should contact each 
named provider.  This particularly 
includes contacting Dr. Alvarez, and 
securing all pertinent records from his 
office.  Dr. Alvarez should also be 
specifically requested to provide the 
reasons and bases for his opinion that 
the veteran's hearing loss and tinnitus 
are service related.  If, after making 
reasonable efforts, the RO cannot locate 
any record identified by the appellant 
the RO must specifically document what 
attempts were made to locate the records, 
and explain in writing why further 
attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims. The claimant 
must then be given an opportunity to 
respond.

2.  Thereafter, the RO should schedule 
the veteran for a VA audiology 
examination to ascertain the nature and 
etiology of any current hearing loss and 
tinnitus.  The claims folder must be 
provided to the examiner for review.  The 
examiner should elicit from the veteran 
and record a full clinical history 
referable to the claimed disabilities.  
The examiner must address whether it is 
at least as likely as not that hearing 
loss and/or tinnitus began in-service.  
The examiner must further opine whether 
it is at least as likely as not that a 
sensorineural hearing loss was 
compensably disabling within one year of 
the appellant's separation from active 
duty.  A complete rationale must 
accompany all opinions and conclusions 
offered.  If the examiner finds that 
she/he cannot offer an opinion without 
engaging in unreasonable speculation, the 
examiner must so state in writing.  All 
indicated tests should be conducted and 
those reports should be incorporated into 
the examination and associated with the 
claims file.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  The veteran is notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Following completion of the 
foregoing, the RO must review the claim 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

6.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issues.  If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105, which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The parties should then be 
afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


